DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-30, drawn to a system, classified in A61B 17/128.
II. Claims 31-35, drawn to a method, classified in A61B 17/1285.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, instead of inserting the loaded clip assembly to a target site within a living body via a working channel of an insertion device, the loaded clip assembly may be used alone to close a wound externally on a living body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;

recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention.
This application contains claims directed to the following patentably distinct species:
1. Figures 2-3
2. Figure 4
3. Figure 5
4. Figure 6
5. Figure 7
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Currently, claim 31 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
.
During a telephone conversation with Oleg Kaplun on 12/09/2020 a provisional election was made without traverse to prosecute the invention of Group I, Species 1, claims 16-20, 22-26, and 28-30. Affirmation of this election must be made by applicant in replying to this Office action. Claims 21, 27, and 31-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 22, 25, 26, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 25 require two sets of V-notches diametrically opposed about a circumference of a “distal portion” of the coupler. Claims 19 and 25 further require each set of V-notches including a proximal V-notch extending from a “proximal end” of a wall of the coupler, which contradicts the requirement that the V-notches be opposed about a circumference of the “distal portion” of the coupler. Therefore, it is unclear as to whether the proximal V-notches are located on the distal portion of the coupler or the proximal end of the coupler and thus the limitations are rendered indefinite. Claims 20 and 22 are also rendered indefinite due to their dependency from indefinite claim 19. Claims 26 and 28 are also rendered indefinite due to their dependency from indefinite claim 23.
Claim 26 recites the limitation "the bushing" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the bushing" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the bushing" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 23, 24, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US Pub. No. 2018/0153552).
Regarding claims 16-18, King discloses a system for treating tissue (100, 200; wherein King discloses in paragraph 51 that system 200 is similar to system 100 with the exception of the structure of coupler 206) comprising a clip assembly (102, 202) including a pair of clip arms (114), each of the clip arms (114) extending from a proximal end to a distal end (for example, see Figure 1), proximal ends of the clip arms (114) slidably received within a channel (140, 240) of a capsule (108, 208) to be moved between a tissue receiving configuration, in which distal ends (116) of the clip arms (114) are separated from one another (for example, see Figure 1), and a tissue clipping configuration, in which distal ends (116) of the clip arms (114) are moved toward one another (for example, see paragraph 34), a catheter assembly (104, 204) including a bushing (110, 210) and a control member (112, 212) extending therethrough (for example, see Figure 1), the control member (112, 212) including a distal end (122) configured to be connected to the clip arms (114) to move the clip assembly (102, 202) between the tissue receiving configuration and the tissue clipping configuration (for 
Regarding claims 23, 24, 29, and 30, King discloses a system for treating tissue (100, 200; wherein King discloses in paragraph 51 that system 200 is similar to system 100 with the exception of the structure of coupler 206) comprising a clip assembly (102, 202) including a pair of clip arms (114), each of the clip arms (114) extending from a proximal end to a distal end (for example, see Figure 1), proximal ends of the clip arms (114) slidably received within a channel (140, 240) of a capsule (108, 208) to be moved between a tissue receiving configuration, in which distal ends (116) of the clip arms (114) are separated from one another (for example, see Figure 1), and a tissue clipping configuration, in which distal ends (116) of the clip arms (114) are moved toward one another (for example, see paragraph 34), a catheter assembly (104, 204) including a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryan et al. (US Pub. No. 2018/0085122) discloses a clip assembly (102) including a pair of clip arms (112) slidably received within a capsule (120), a catheter assembly comprising a bushing (144) and a control member (108), and a coupler (106) 
Kogiso et al. (US Pub. No. 2008/0140089) discloses a clip assembly (26; for example, see Figures 5-8) including a pair of clip arms (60) slidably received within a capsule (40), a catheter assembly comprising a bushing (28) and a control member (30), and a coupler (52, 76) releasable coupled to a proximal end of the capsule (for example, see Figures 5-8) configured to fracture (at 76) when a proximal force exerted on the coupler via the control member exceeds a first predetermined threshold value to disengage the capsule and deploy the clip assembly (for example, see Figure 8 and paragraph 68).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELANIE R TYSON/
Primary Examiner, Art Unit 3771                                                                                                                                                                                             April 6, 2021